Citation Nr: 1611483	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  12-29 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss (also claimed as right ear dead implant and left ear damage).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to March 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2016, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

The Board notes that on the Veteran's August 2012 VA Form 9, he specifically restricted his appeal to the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  Thus, the issues of entitlement to service connection for gastritis reflux, right shoulder tendonitis, and low back pain are not on appeal before the Board.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, he was exposed to acoustic trauma during active military service.

2.  The Veteran's tinnitus is related to acoustic trauma during active military service.

3.  The Veteran's bilateral hearing loss is related to acoustic trauma during active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the claims of entitlement to service connection, the Board finds that all notification and development action needed to fairly adjudicate these claims have been accomplished.




II.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 
§ 3.303(a) (2015).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.385 (2015), disability due to impaired hearing, for the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

III.  Analysis

The Veteran contends that service connection is warranted for his tinnitus and hearing loss incurred due to acoustic trauma during active duty service.  Affording the Appellant the benefit of the doubt, the Board agrees.

As there is considerable overlap in the applicable evidence for the Veteran's claims for entitlement to service connection for tinnitus and hearing loss, the Board will discuss the two claims together.  

The Veteran satisfies the first threshold element of service connection, the existence of a present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In a February 2011 Compensation and Pension (C&P) examination report, the Veteran was diagnosed with bilateral constant tinnitus and bilateral high frequency profound hearing loss.

Affording the Veteran the benefit of the doubt, he satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  The Veteran has consistently described events during his active service that caused his tinnitus and hearing loss.  In a May 2012 statement, the Veteran's father wrote that the Veteran participated in military exercises and was exposed to loud noises.  He wrote that the Veteran was continuously around loud weapon fire and loud tracked vehicles during infantry exercises.  

In a June 2012 private medical letter, the Veteran's physician, Dr. B. P. P., M.D., wrote that the Veteran reported that during military exercises and maneuvers, he was exposed to very loud noise.  The Veteran reported that he was continuously around loud weapon fire, tracked vehicles, and that this was the beginning of his hearing problems.  

In his August 2012 Formal Appeal, the Veteran wrote that the VA examiner, in the February 2011 examination, focused only on one incident of noise exposure, and ignored the evidence and assertion that he was exposed to extreme acoustic trauma from firing weapons, throwing hand grenades, and exposed to loud tracked vehicles during training. 

In his January 2016 videoconference hearing, the Veteran testified that for three weeks during active service, his battalion participated in a "practice war."  During this time, he fired machine guns, pads, and grenades every day without using hearing protection.  He further testified that during this time, he was put in a metal locker which was banged on repeatedly.  The Veteran testified that he told his first sergeant about that incident because his ears were ringing "big time."  He stated that after he left active service, the ringing in his ears was constant and worsened.  The Board finds the Veteran's statements to be credible as there is internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Additionally, The Veteran is competent to diagnose and describe tinnitus, as he can experience it through his five senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Affording the Veteran the benefit of the doubt, he meets the third threshold element of service connection, a causal relationship between the present disabilities and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  In a February 2011 C&P examination report, the examiner noted that the Veteran reported that he was captured and placed in a wall locker and had someone bang on it, causing him ear trauma.  The examiner diagnosed the Veteran with constant bilateral tinnitus and bilateral high frequency profound hearing loss and opined that it was unlikely that one episode of noise exposure in a wall locker in the early 1960s would cause profound hearing loss bilaterally.

In a June 2011 addendum opinion, the examiner further opined that the Veteran's tinnitus was unlikely to be due to one episode of noise exposure during active service, and was at least as likely as not due to his hearing loss.

The Board notes that February 2011 C&P examination report and the June 2011 addendum opinion are based on inaccurate facts; namely that the Veteran only had one incident of noise exposure.  As already discussed, the Veteran reported and testified on several different occasions that his battalion participated in exercises involving firing machine guns, grenades, etc., all without the use of hearing protection.  Because the February 2011 C&P examination report and the June 2011 addendum opinion were based on inaccurate facts, these errors carry significant implications.  Additionally, the VA examiner never opined if it was at least as likely as not that the Veteran's tinnitus and bilateral hearing loss were related to his three weeks of noise exposure during active service.  As such, the examination is inadequate with respect to whether tinnitus and hearing loss are related to noise exposure during active service.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Swann v. Brown, 5 Vet. App. 229 (1993); Black v. Brown, 5 Vet. App. 177   (1993); See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board finds the assertions by the Veteran, of continued tinnitus since service, as a result of noise exposure without hearing protection during active service, to be competent and credible evidence of tinnitus during service and of continuing symptoms since active service.  A veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) (2015) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."  See 38 U.S.C. § 1154(a) (West 2014) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  

Furthermore, although service treatment records are silent with regard to any complaints of or treatment for tinnitus and bilateral hearing loss, the Veteran reports that the conditions first manifested during active duty.  The Veteran is competent to diagnose and describe tinnitus, as he can experience it through his five senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The lack of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that the "Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). There is no other basis, other than the silence of service records, upon which to question the credibility of the Veteran's reports.

The Veteran's statements of having tinnitus during active service and continuously since, combined with his current diagnosis of tinnitus, leads the Board to determine that it is at least as likely as not that the Veteran's current tinnitus was incurred during active service and service connection for tinnitus is warranted.

Because the Board is granting service connection for the Veteran's tinnitus in this decision, and because the examiner in the June 2011 addendum opinion noted that the Veteran's tinnitus was at least as likely as not due to his hearing loss, service connection for hearing loss is also warranted on the basis that for tinnitus to be due to hearing loss the hearing loss must have existed during active service when tinnitus first manifest.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


